--------------------------------------------------------------------------------

Exhibit 10.1



September 17, 2019


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Glen Goold



 
Re:
AGREEMENT AND WAIVER



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


Pursuant to that certain letter agreement regarding consent to extension dated
as of June 27, 2019, the Loan Parties agreed that (a) by no later than September
30, 2019, the Loan Parties would move all Deposit Accounts (other than Excluded
Accounts (as defined in the Security Agreement)) not maintained with the
Administrative Agent to the Administrative Agent or close such Deposit Accounts
(the “Deposit Account Move Date”) and (b) notwithstanding anything in the
Security Agreement to the contrary, the Loan Parties would be permitted to
maintain up to $1,500,000 in Deposit Accounts maintained with Silicon Valley
Bank (such limit, the “SVB Deposit Limit”; such Deposit accounts, the “SVB
Deposit Accounts”).


The Loan Parties have informed the Administrative Agent that they have failed to
comply with the SVB Deposit Limit (the “Specified Event of Default”) and, as
result, an Event of Default has occurred and is continuing under the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent and the Lenders
(a) waive the Specified Event of Default, (b) extend the Deposit Account Move
Date to March 31, 2020 (the “Deposit Account Moved Date Extension”), and (c)
amend the SVB Deposit Limit to require only that the Loan Parties transfer all
funds in the SVB Deposit Accounts in excess of $2,250,000 on the first Business
Day of each calendar week to a Deposit Account maintained with the
Administrative Agent.



--------------------------------------------------------------------------------

At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders hereby (a) waive the
Specified Event of Default, (b) consent to the Deposit Account Move Date
Extension, and (c) agree that the Loan Parties may maintain funds in the SVB
Deposit Accounts in excess of $2,250,000 so long as (i) on the first Business
Day of each calendar week all amounts maintained in the SVB Deposit Accounts in
excess of $2,250,000 are transferred to a Deposit Account maintained with the
Administrative Agent and (ii) in no event shall the Loan Parties transfer any
funds maintained in a Deposit Account with the Administrative Agent to an SVB
Deposit Account.


Each of the Loan Parties hereby (a) agrees that, after giving effect to the
terms hereof, no Default or Event of Default exists as of the date hereof, (b)
reaffirms all of its obligations and covenants under the Credit Agreement and
the other Loan Documents to which it is a party, (c) restates and renews each
and every representation and warranty heretofore made by it in the Credit
Agreement and the other Loan Documents as fully as if made on the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date); provided, however, that (i) Section 3.04(a) of the
Credit Agreement shall be subject to the restatement of the fiscal year 2017
financial statements of the Company disclosed in the Company’s Form 8-K dated
February 6, 2019,  and (ii) Section 3.06(a)(i) of the Credit Agreement shall be
subject to the purported class actions filed against the Company disclosed in
the Company’s Form 12b-25 dated February 11, 2019, the purported class action
filed against the Company in the Chester County, Pennsylvania, Court of Common
Pleas (Docket No. 2019-04821-MJ) on May 17, 2019, and the purported class action
filed against the Company in the United States District Court of the District of
New Jersey (Case 2:19-cv-16597) on August 12, 2019 which has been consolidated
with the purported class actions referred to in the Company’s Form 12b-25 dated
February 11, 2019, and (d) agrees that none of its respective obligations and
covenants shall be reduced or limited by the execution and delivery of this
letter agreement.


Each Loan Party and their respective Affiliates, successors, assigns, and legal
representatives (collectively, the “Releasors”), acknowledge and agree that
through the date hereof, each Secured Party has acted in good faith and has
conducted itself in a commercially reasonable manner in its relationships with
the Releasors in connection with this agreement and in connection with the
Secured Obligations, the Credit Agreement, and the other Loan Documents, and the
obligations and liabilities of the Releasors existing thereunder or arising in
connection therewith, and the Releasors hereby waive and release any claims to
the contrary.  The Releasors hereby release, acquit, and forever discharge each
Secured Party and its Affiliates (including, without limitation, its parent and
its subsidiaries) and their respective officers, directors, employees, agents,
attorneys, advisors, successors and assigns, both present and former
(collectively, the “Secured Party Affiliates”) from any and all manner of
losses, costs, defenses, damages, liabilities, deficiencies, actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims,
demands, and expenses whatsoever, asserted or unasserted, known or unknown,
foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against any Secured Party and/or
any Secured Party Affiliate by reason of any action, failure to act, event,
statement, accusation, assertion, matter, or thing whatsoever arising from or
based on facts occurring prior to the effectiveness of this Agreement that
arises out of or is connected to the Loan Documents or the Secured Obligations. 
Each of the Releasors hereby unconditionally and irrevocably agrees that it will
not sue any Secured Party or any Secured Party Affiliate on the basis of any
Claim released, remised, and discharged by such Releasor pursuant to this
paragraph.  If any Releasor or any of their respective successors, assigns, or
other legal representatives violates the foregoing covenant, each Releasor, for
itself and its successors, assigns, and legal representatives, agrees to pay, in
addition to such other damages as any Secured Party or any Secured Party
Affiliate may sustain as a result of such violation, all reasonable and
documented attorneys’ fees and costs incurred by any Secured Party or any
Secured Party Affiliate as a result of such violation.
 

--------------------------------------------------------------------------------

This letter agreement shall not become effective until each of the Loan Parties
and the Administrative Agent have executed and delivered this letter agreement
to the Administrative Agent.  Except for the agreements and waivers set forth
above, the text of the Credit Agreement and all other Loan Documents shall
remain unchanged and in full force and effect.  This letter agreement shall not
constitute an amendment to any other provision of the Credit Agreement or any
other Loan Document. The agreements and waivers herein are one-time in nature
and shall not be construed as an agreement to any future agreement or waiver. No
agreement or waiver by the Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document is granted or intended hereby except as
expressly set forth herein.  Except as set forth herein, the agreements and
waivers agreed to herein shall not constitute a modification of the Credit
Agreement or any of the other Loan Documents, or a course of dealing with the
Administrative Agent and the Lenders at variance with the Credit Agreement or
any of the other Loan Documents, such as to require further notice by the
Administrative Agent or the Lenders to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future.  This letter
agreement shall be a “Loan Document” for all purposes under the Credit
Agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  This letter agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original, but all such separate counterparts shall together constitute but
one and the same instrument.  Delivery by one or more parties hereto of an
executed counterpart of this letter agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by facsimile or other electronic
method of transmission shall also deliver an original executed counterpart to
the Administrative Agent, but the failure to do so shall not affect the
validity, enforceability, or binding effect of this letter agreement.
 
[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
     
By: 
/s/ Stephen P. Herbert    
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:



 
JPMORGAN CHASE BANK, N.A.
     
By: /s/ Geraldine A. King
   
Name: Geraldine A. King
 
Title: Executive Director, Special Credits Risk




--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing agreement and
waiver (the “Agreement”); (b) consents to the execution and delivery of the
Agreement; and (c) reaffirms all of its obligations and covenants under the
Credit Agreement (as defined in the Agreement) and all of its other obligations
under the Loan Documents to which it is a party, and, agrees that none of its
obligations and covenants shall be reduced or limited by the execution and
delivery of the Agreement or any of the other instruments, agreements or other
documents executed and delivered pursuant thereto.
 
This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.
 

As of September 17, 2019


 
STITCH NETWORKS CORPORATION
         
By:
/s/ Stephen P. Herbert    
Name: Stephen P. Herbert
   
Title: Chief Executive Officer
         
USAT CAPITAL CORP, LLC
         
By:
/s/ Stephen P. Herbert    
Name: Stephen P. Herbert
   
Title: Chief Executive Officer
         
CANTALOUPE SYSTEMS, INC.
   
By: 
/s/ Stephen P. Herbert    
Name: Stephen P. Herbert
   
Title: Chief Executive Officer
 






--------------------------------------------------------------------------------